Citation Nr: 1136705	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-31 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for varicose veins of the right leg.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision in which the RO, in pertinent part, denied the above claim.  The Veteran perfected an appeal to the RO's denial.

In July 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is associated with the claims file.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of his right leg due to negligent care and the contraction of MERSA at the Martinsburg, West Virginia VA Medical Center was raised in an August 2010 VA Form 21-0820 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ appropriate action.


FINDING OF FACT

The overall record tends to support a finding that the Veteran's varicose veins of the right leg are related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for varicose veins of the right leg are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Given the Board's favorable disposition of the Veteran's claim for service connection for varicose veins of the right leg, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Resolving all doubt in the Veteran's favor and in light of the law above, the Board finds that service connection for varicose veins of the right leg is warranted.  

In various statements and during his videoconference hearing, the Veteran contends that his varicose veins had their onset in service.  He testified that he went to sick call for pain behind the right knee and that his varicose veins were present but were not mentioned as causing his pain.  The Veteran recounted that, during his separation examination in 1983, the examiner told him that he had severe varicose veins on the back of his leg and to watch them as they might get worse and cause him problems; however, it was not entered into his records.  Within six months after his discharge in October 1983, his varicose veins were deemed so severe that he had a vein ligation done at Holy Cross Hospital in Silver Spring, Maryland.  The Holy Cross physician told him that his varicose veins had developed over many years, not in the six months since his discharge from service.  The Veteran testified that, in service he was thrown out of a three-quarter ton vehicle during a motor vehicle accident and that he bounced across the concrete on his leg and arm, while stationed at Fort Campbell, Kentucky in the mid-1970s.  He did not recall any trauma to his right leg close to the time he got out of service, but stated that he spent an exorbitant amount of time performing physical training in Germany prior to his discharge from service because he was overweight.

On the report of medical history portion of the Veteran's March 1983 separation examination report, the Veteran checked "yes" for having or ever had swollen and painful joints, cramps in his legs, and recent gain or loss of weight.  

In a November 2007 statement, the Veteran's oldest sister reported that, when he went into the Army in February 1974, he did not have any varicose veins in his legs; that he had numerous and grossly enlarged varicose veins in his legs when he was discharged in May 1983; and that, by October 1983, surgery was required to strip the veins out because they were rupturing and bleeding externally.

In a December 2007 statement submitted in support of his claim, the Veteran's wife for 21 years indicated that she met him in 1983 when he got out of the Army and that he has always had problems with his leg because of the varicose veins removed in October 1983.

A November 1983 Holy Cross Hospital discharge summary and accompanying records reveals that the Veteran was admitted on October 31, 1983 for ligation and stripping and spot ligation of varicose veins of his right greater saphenous vein.  The report reflects that he had had long bulging varicosities with cirsoid clusters in his lower leg for six to seven years; that he was recently discharged from the military; and that with his new occupation as a show salesman this was causing him discomfort standing on his feet for long hours and sitting up and down.  

In an October 2007 statement, his private physician, J. P. Pickard, M. D., indicated that the Veteran had been a patient since November 2006; that the edema and poor wound healing of his right leg is very likely primarily due to vein stripping done in the fall of 1983 at Holy Cross Hospital; that he was discharged from the Army in May 1983 and no doubt he had varicosities in his right leg at that time, adding that the Veteran recalled being required to undergo significant physical training and exercise because he was overweight.

In a March 2008 statement, J. Kadiwar, M. D. indicated that the Veteran had been a patient at the Washington County wound center since March 2007 and was being treated for chronic venous stasis ulceration of the lower leg.  He had varicosities and lymphedema of both legs.  According to the Veteran's self-reported history, he had vein stripping surgery in 1983.

In another March 2008 statement, R. G. Darling, M.D. reported that the Veteran gave of history of being discharged from active duty in the Army on May 29, 1983 and that on "October [31], 1983 he underwent an elective vein stripping procedure to treat varicose veins involving the right saphenous vein."  Dr. Darling opined that it is likely that the varicose veins were present in the superficial veins of his right leg prior to his discharge from the Army.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the U. S. Court of Appeals for Veterans Claims (Court) held that because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination "medical in nature" and is capable of lay observation.  Moreover, in Barr, the Court noted that varicose veins are incurable irrespective of the method of treatment.  Id at 309.  Thus, the Board finds that the statements of the Veteran and other family members are competent and credible with respect to the absence of varicose veins upon entry onto active duty and the presence of varicose veins at the time of discharge from active duty.  Not only have the October/November 1983 Holy Cross Hospital records linked the Veteran's varicose veins of the right leg to service, but also the Board finds the medical opinions from three of the Veteran's treating physicians linking them to military service to be probative and persuasive with regard to a nexus to service.  There are no contrary opinions.

Considering the totality of the evidence, including the Veteran's, his oldest sister's and wife's credible assertions of in-service incurrence of varicose veins, chronic varicosities since service, and the nature of the disability, the Board finds that the Veteran's varicose veins of the right leg began in service and were continuous after service.  The lay and medical evidence shows a disability of varicose veins.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability).  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for varicose veins of the right leg are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for varicose veins of the right leg is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


